Citation Nr: 1419307	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-39 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent prior to August 24, 2011 and in excess of 20 percent thereafter for right lower extremity peripheral neuropathy.

2. Entitlement to an increased rating in excess of 10 percent prior to August 24, 2011 and in excess of 20 percent thereafter for left lower extremity peripheral neuropathy.

3. Entitlement to an increased rating in excess of 10 percent for right upper extremity peripheral neuropathy.

4. Entitlement to an increased rating in excess of 10 percent for left upper extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a December 2011 rating decision, the RO granted a 20 percent rating for right and left lower extremity peripheral neuropathy effective August 24, 2011.  The increased ratings constitute a partial grant of benefits, such that the issues remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. Prior to September 21, 2010, the Veteran's peripheral neuropathy of his left lower extremity manifest with subjective sensory complaints only, representing no more than mild incomplete paralysis of the sciatic nerve.

2. Prior to September 21, 2010, the Veteran's peripheral neuropathy of his right lower extremity manifest with mild sensory impairment, representing no more than mild incomplete paralysis of the sciatic nerve.

3. Since September 21, 2010, the Veteran's peripheral neuropathy of his lower extremities has been manifest by diminished sensation, with absent ankle reflex, representing no more than moderate incomplete paralysis of the sciatic nerve in both extremities.

4. The Veteran's bilateral upper extremity peripheral neuropathy has been manifest with some sensory loss, representing no more than mild incomplete paralysis of the median nerve in both extremities throughout the period on appeal.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent prior to September 21, 2010 for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

2. The criteria for an evaluation of 20 percent, but no higher, as of September 21, 2010 for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

3. The criteria for an evaluation in excess of 10 percent prior to September 21, 2010 for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

4. The criteria for an evaluation of 20 percent, but no higher, as of September 21, 2010 for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

5. The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8515.

6. The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8515.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

Peripheral Neuropathy Lower Extremities

The Veteran's peripheral neuropathy of his right and left lower extremities is rated separately at 10 percent for each extremity prior to August 24, 2011 and at 20 percent thereafter under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.  Moderate incomplete paralysis of the sciatic nerve is rated as 20 percent disabling.  Moderately severe incomplete paralysis of the sciatic nerve is rated as 40 percent disabling.  Incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve, manifested by symptoms including the foot dangles and drops, no active movement of the muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent disabling.     

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree of impairment.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Veteran was afforded a VA examination of his peripheral neuropathy in March 2010.  The Veteran stated that he experiences flare-ups of pain, fatigue, and functional loss.  He reported tingling, pricking, and a burning sensation of the skin as well as numbness.  The examiner found no muscle wasting, atrophy, or loss of fine motor control in the upper or lower extremities.  He had normal reflexes in both lower extremities.  His sensory function was found to be normal in the left lower extremity.  On the right he had decreased vibratory sense in his right foot but otherwise normal sensory testing.  The examiner noted that the Veteran professed subjective complaints regarding the left lower extremity although there were no abnormal objective findings.  The examiner noted the Veteran performs activities more slowly and walking long distances is difficult due to numbness and tingling.

An April 2010 VA treatment record reflects that the Veteran had good active and passive range of motion in his upper and lower extremities.

On his September 2010 substantive appeal, VA Form 9, the Veteran reported he uses a cane to prevent falling due to have little to no feeling below his knees.

In August 2011 the Veteran underwent another VA examination.  He reported numbness in his legs had progressed to just above the knees bilaterally.  The examiner noted that in January 2011 the Veteran had presented at the VA with a broken needle embedded in his toe that he was not aware of.  The examiner noted the Veteran had moderate paresthesias and/or dysesthesias and severe numbness in the lower extremities.  No pain was noted.  His muscle strength was normal and no atrophy noted.  He had normal knee reflexes but no ankle reflexes.

He had decreased sensation in his ankle/lower leg and no sensation in his foot/toes bilaterally to light touch/monofilament.  His position sense was normal but he had no vibration sensation.  

The examiner found the Veteran had lower extremity diabetic peripheral neuropathy but then noted his sciatic and femoral nerves were normal.  The examiner stated that the Veteran's lower extremity peripheral neuropathy is relatively severe and he should not perform demanding physical labor.

The Board finds that a disability rating of 20 percent is warranted as of September 21, 2010, the date of the Veteran's VA Form 9.  The Veteran's contention at that time, that he had little to no feeling below his knees, is supported by the August 24, 2011 VA examination.  The Board finds that the Veteran's competent and credible statement indicates that the Veteran's lower extremity peripheral neuropathy had worsened as of September 21, 2010, more closely representing the criteria for a 20 percent rating at that time.  

However, prior to September 21, 2010, the Board finds that the evidence does not show that the Veteran's condition had worsened such that a higher rating was warranted at any earlier time.  Specifically, the March 2010 VA examiner found no objective findings for the Veteran's left lower extremity at all.  In the right lower extremity, the Veteran had at most mild sensory symptoms.  Although the Veteran subjectively reported functional loss, the examiner found no muscle wasting, atrophy, or loss of fine motor control and only decreased vibratory sense in his right foot but otherwise normal sensory testing.  Even considering the Veteran's complaint of performing activities more slowly and difficulty walking long distances due to numbness and tingling, and his report of using a cane to ambulate, the Veteran's symptoms as a whole do not warrant a higher rating for moderate incomplete paralysis of the sciatic nerve.  The Board finds that the Veteran's symptoms are wholly sensory and at most mild prior to September 21, 2010.  Therefore, a rating in excess of 10 percent is not warranted for that period.

The Board further finds that a rating in excess of 20 percent is not warranted as of September 21, 2010.  Even considering the complaints and findings noted above, the Board finds that the Veteran's overall disability picture is not comparable to moderately severe incomplete paralysis of the sciatic nerve.  

On examination in August 2011 the Veteran had normal muscle strength, normal knee reflexes, normal position sense, and no muscle atrophy.  The evidence shows significant sensory loss, but does not suggest functional loss such that a rating greater than 20 percent is warranted.  Although the VA examiner opined that the Veteran should not perform demanding physical labor, there is no evidence he is unable to ambulate.  The Veteran has reported using a cane, but attributed its need to a loss of feeling his lower extremities rather than, for example, an inability to bend or move his lower extremities.  In finding that a higher rating is not warranted, the Board again notes that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.121a.

Considering both the Veteran's symptoms as he described them and the findings on examination, the Board finds that the Veteran's condition prior to September 21, 2010 represented at most mild incomplete paralysis of the sciatic nerve and his condition as of that date reflects at most moderate incomplete paralysis of the sciatic nerve.  The Board recognizes the Veteran's complaints, but finds that a rating in excess of 10 percent prior to September 21, 2010 and in excess of 20 percent thereafter is not warranted under Diagnostic Code 8520.

Also potentially applicable are the diagnostic codes for other tibial and femoral nerves that also address motion of the feet and leg below the knee.  38 C.F.R. § 4.124a. Diagnostic Codes 8521-26.  These diagnostic codes provide for similar or less beneficial ratings for incomplete paralysis.  Specifically, Diagnostic Code 8526 provides for a 10 percent rating for mild incomplete paralysis of the femoral nerve, a 20 percent rating for moderate incomplete paralysis of the femoral nerve, and a 30 percent rating for severe incomplete paralysis of the femoral nerve.  As the relevant lay and medical evidence does not indicate loss of specific motor functions of the lower extremities, the Board concludes that Diagnostic Code 8520 is most applicable because it addresses loss of sensation, motor, and reflex functions and provides for ratings more favorable to the Veteran. 

As the preponderance of the evidence is against a rating in excess of 10 percent prior to September 21, 2010 and in excess of 20 percent thereafter, the benefit of the doubt doctrine does not apply, and higher ratings must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Peripheral Neuropathy Upper Extremities

The Veteran's peripheral neuropathy of his right and left upper extremities is rated separately at 10 percent for each extremity under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515.

Under Diagnostic Code 8515, a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve in either the minor or major limb.  A 30 percent evaluation is warranted for moderate incomplete paralysis of the median nerve in the major limb and a 20 percent evaluation for moderate incomplete paralysis of the median nerve in the minor limb.  A 50 percent evaluation is warranted for severe incomplete paralysis of the median nerve in the major limb and a 40 percent evaluation for severe incomplete paralysis of the median nerve in the minor limb.  38 C.F.R. § 4.124a (2013).

The Veteran was afforded a VA examination of his peripheral neuropathy in March 2010.  In his left upper extremity the Veteran had normal reflexes on the right but decreased on the left.  He had decreased sensation to pinprick but a normal temperature test and normal proprioception.  Neuritis was noted.  The examiner noted the Veteran had difficulty lifting due to sensory changes in his hand.

In April 2010 the Veteran underwent a decompression of the right median nerve at the wrist.

In August 2011 the Veteran underwent another VA examination.  He reported continuing numbness in his fingers.  The examiner noted mild paresthesias and/or dysesthesias and mild numbness in the upper extremities.  No pain was noted.  His muscle strength was normal as was reflex testing, and no muscle atrophy was noted.

Sensory testing to light touch/monofilament was absent in his hand/fingers and vibration sense was decreased.  His position sense was normal.

The examiner found the Veteran had upper extremity diabetic peripheral neuropathy but then noted his radial, median, and ulnar nerves were normal.  The examiner stated that the Veteran's peripheral neuropathy of his hands makes activities requiring fine manual dexterity difficult if not impossible.

Considering both the Veteran's complaints and the findings on examination, the Board finds that the Veteran's overall disability picture is not comparable to moderate incomplete paralysis of the median nerve.  His reflexes and muscle strength have both been found to be normal.  Testing has shown some sensory loss, but not significant enough to warrant a higher rating for moderate incomplete paralysis.  The Board recognizes the sensory difficulties found and the VA examiner's opinion that the Veteran would have difficulty with fine manual dexterity, but finds that those symptoms are accounted for by his current 10 percent disability rating.  The sensory symptoms described by the Veteran and shown on examination represent at most mild incomplete paralysis of the median nerve, and thus the Board finds a higher rating is not warranted.  

The Board further finds that staged ratings are not appropriate as the Veteran's condition has not exhibited more severe symptoms during any period on appeal.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Referral

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's peripheral neuropathy.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected peripheral neuropathy that would render the schedular criteria inadequate.  The Veteran's symptoms, including sensory loss and some loss of reflexes, are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's peripheral neuropathy.  In addition, the Board finds the record does not reflect that the Veteran's peripheral neuropathy markedly interferes with his ability to work, although the VA examiner did opine he should not perform demanding physical labor and would have difficulty with fine manual dexterity.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in January 2010, prior to the initial adjudication of the increased rating claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and Social Security disability records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in March 2010 and August 2011 in connection with his claim.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disabilities.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


ORDER

A rating of 20 percent as of September 21, 2010 for right lower extremity peripheral neuropathy is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A rating of 20 percent as of September 21, 2010 for left lower extremity peripheral neuropathy is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A rating in excess of 10 percent prior to September 21, 2010 and in excess of 20 percent thereafter for right lower extremity peripheral neuropathy is denied.

A rating in excess of 10 percent prior to September 21, 2010 and in excess of 20 percent thereafter for left lower extremity peripheral neuropathy is denied.

A rating in excess of 10 percent for right upper extremity peripheral neuropathy is denied.

A rating in excess of 10 percent for left upper extremity peripheral neuropathy is denied.



____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


